(For la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Examinados los autos; atendida la conformidad del fiscal con la súplica del alegato del apelante-, por no ser el principal de una escuela un funcionario legal dentro del significado del apartado primero de la sección sexta de la Ley de Acometimiento y Agresión; y no apareciendo ni siquiera que la escuela de la cual se alega ser principal el agredido en el presente caso, fuera una escuela pública, se modifica la sentencia apelada en el sentido, de declarar al acusado culpable de acometimiento y agresión simple, y, así modificada, se confirma.
*1029El Juez Asociado Señor Aldrey- está conforme con el resultado.